DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States 

Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lang (US 2007/0160175 A1 – hereafter ‘175).
‘175 discloses an optical trap system (0011]) that includes the following limitations for claim 14:
“A system for drug discovery, drug development, drug screening or drug validation”: ‘175 discloses a system that is used for the fluorescent detection of a target molecule ([0011]; [0131]) such as an enzyme bound to a bead (Fig. 24A).  It should be noted that preamble statements reciting the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention's limitations is not considered to structurally define the claimed invention over the prior art.  See also MPEP 2111.02 II and 2114.  It should be noted that ‘175 discloses measuring drug interactions ([0102]).  
“a sample chamber comprising a target protein and a drug candidate that may interfere with the target protein in the sample chamber, wherein the sample chamber is configured to detect one or more of the following: a) interference between the drug candidate the target protein and/or b) one or more dynamics of the drug candidate on the target protein, wherein the one or more dynamics comprise affinity of the drug candidate to the target protein.”: ‘175 discloses microfluidics ([0054]; i.e. the chamber) that holds the enzyme and beads. For trapping, ‘175 discloses using an emitter source such as a laser (source 12; [0051]; [0052]) that are IR lasers ([0081]).  ‘175 uses a detector such as a quadrant photodiode (QPD 23; [0053]) which is being interpreted as the quadrupole photodiode of the instant application.  Since this is a similar detector, 
“select the drug candidate if one or more desirable dynamics is detected,”: The system of ‘175 is fully capable of detecting the dynamics of the drug candidate.  It should be further noted that this is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
“wherein the system comprises one or more immobilized surfaces and is configured to detect interactions between the drug candidate and the target protein at the single-molecule level”: ‘175 discloses an enzyme bound to a bead ([0013]; [0131]; Fig. 24A) which is being interpreted as the target protein of the instant application.  
Finally, it should be noted that the target protein and the drug candidate are not positively recited as structural elements of the instant claim.  
Therefore, ‘175 meets the limitations for claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.